Name: Commission Implementing Regulation (EU) NoÃ 1054/2012 of 7Ã November 2012 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Taureau de Camargue (PDO)]
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  marketing;  agricultural structures and production;  production;  animal product;  Europe;  consumption
 Date Published: nan

 13.11.2012 EN Official Journal of the European Union L 313/3 COMMISSION IMPLEMENTING REGULATION (EU) No 1054/2012 of 7 November 2012 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Taureau de Camargue (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006, the Commission has examined Frances application for the approval of amendments to the specification for the protected designation of origin Taureau de Camargue registered in accordance with Commission Regulation (EC) No 2036/2001 (2), as amended by Regulation (EC) No 1068/2008 (3). (2) The purpose of the application is to amend the specification by giving more detailed information on the product description, the geographical area, the proof or origin, the method of production, labelling, national requirements and the contact details of the responsible department in the Member State, of the group and of the control structures. (3) The Commission has examined the amendments in question and concluded that they are justified. Since these are minor amendments within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may approve them without using the procedure set out in Articles 5, 6 and 7 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Taureau de Camargue is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2012. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 275, 18.10.2001, p. 9. (3) OJ L 290, 31.10.2008, p. 8. ANNEX I The specification for the protected designation of origin Taureau de Camargue is amended as follows:  Updated references concerning the responsible department in the Member State, the applicant group and the control structures.  Description of product: the description of the product is supplemented by the age of the animals. This provision has not changed and was already included under the heading Method of production in the specification.  Geographical area: the geographical area has not changed, but the list of cantons in the Community specification has been replaced by a list of municipalities.  Proof of origin: the heading has been supplemented by provisions on the control and guarantee of the origin and traceability of the designation. These provisions were amended following the reform of the control system for French-registered designations of origin.  Method of production: the heading has been supplemented by provisions from national legislation defining the registered designation of origin in question. Criteria for the genetic selection of breeds, the maximum load and the method for calculating the LU are therefore included. In addition, more detailed information is given on the ban on providing complete compound feeds and on the authorised therapeutic treatments. Provisions on the slaughter of animals contained in national legislation are included (removal of animals, transport, slaughter, handling of the carcass). Similarly, a provision on cutting in the geographical area, which is included in national legislation, has been added. Those provisions that overlap with the general regulations (control of contagious diseases, implementation of carcass classification according to the Europe grading scale) are deleted.  Labelling: the applicant group wanted to make the use of the European Union PDO symbol obligatory.  National requirements: the national requirements are supplemented by a table on the main points to be verified and their evaluation method, as provided for in French national legislation. ANNEX II SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs TAUREAU DE CAMARGUE EC No.: FR-PDO-0105-0314-17.10.2011 PGI ( ) PDO ( X ) 1. Name Taureau de Camargue 2. Member State or third country France 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1-1: fresh meat and offal. 3.2. Description of product to which the name in (1) applies The designation of origin Taureau de Camargue applies to fresh meat from male or female animals obtained from local breeds, that is, the raÃ §o di Biou or de Combat breed (a breed also called Brave) or from the crossing of these two breeds and born, reared, slaughtered and cut in the geographical area. The animals must be at least 18 months old. Carcasses must be hung in the slaughterhouse for not less than 48 hours and not more than five days. The weight of carcasses for tax purposes must be 100 kg or more, except for heifers of between 18 and 30 months, for which the weight is set at 85 kg. The meat of Taureau de Camargue has a distinctive deep red colour; it is tender and lean. 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only) The main feed must consist of pasture, except during the winter period, during which a feed supplement may be provided consisting solely of hay and cereals from the geographical area. Complete compound feeds, including medicated feedingstuffs, are not authorised under any circumstances. 3.5. Specific steps in production that must take place in the defined geographical area The animals must be born, reared, slaughtered and cut in the geographical area. 3.6. Specific rules on slicing, grating, packaging, etc. The carcasses must be cut in the geographical area. The carcasses of animals slaughtered for the Taureau de Camargue PDO are smaller on average than those of slaughter cattle and therefore special know-how is needed to make the most of their small size. This know-how has been preserved solely in the geographical area, which is practically the only place on French territory where the two breeds used for the Taureau de Camargue PDO have been reared. 3.7. Specific rules on labelling Taureau de Camargue PDO meat is identified when the carcass is whole, at the stage between the weighing of the carcass for tax purposes and its emergence from the chilling room. A stamp identifying the PDO is then immediately applied to the different muscles (in eight spots). The stamp is issued by the Institut national de lorigine et de la qualitÃ ©. Up to the final distribution stage, the carcass and pieces of meat cut from it are accompanied by an identification label displaying at least:  the designation;  the slaughter number;  the name of the farm written clearly;  the name and address of the cutting plant or slaughterhouse;  the European Union PDO logo. 4. Concise definition of the geographical area In order to be entitled to the designation of origin, the meat must come from bull herds of the raÃ §o di Biou breed or from livestock farms for the de Combat breed located in the geographical area. The animals must be born, reared, slaughtered and cut in the following geographical area: Department of Bouches-du-RhÃ ´ne:  Canton of Arles: all the municipalities.  Canton of ChÃ ¢teaurenard: all the municipalities.  Canton of EyguiÃ ¨res: Aureilles, EyguiÃ ¨res, Lamanon and MouriÃ ¨s.  Canton of Istres: Fos-sur-Mer, Istres.  Canton of Orgon: all the municipalities.  Canton of Port-Saint-Louis-du-RhÃ ´ne: Port-Saint-Louis-du-RhÃ ´ne.  Canton of Salon-de-Provence: Grans, Miramas, Salon-de-Provence.  Canton of Saintes-Maries-de-la-Mer: Saintes-Maries-de-la-Mer.  Canton of Saint-RÃ ©my-de-Provence: all the municipalities.  Canton of Tarascon-sur-RhÃ ´ne: all the municipalities. Department of Gard:  Canton of Aigues-Mortes: all the municipalities.  Canton of Aramon: all the municipalities, with the exception of the municipalities of EstÃ ©zargues and Domazan.  Canton of Beaucaire: all the municipalities.  Canton of LÃ ©dignan: Mauressargues.  Canton of Marguerittes: all the municipalities.  Canton of NÃ ®mes: all the municipalities.  Canton of Quissac: all the municipalities, with the exception of the municipality of Quissac.  Canton of Remoulins: Argilliers, Collias, Remoulins, Vers-Pont-du-Gard.  Canton of Rhony-Vidourle: all the municipalities. Canton of Saint-Chaptes: all the municipalities, with the exception of the municipalities of Aubussargues, Collorgues, Baron, Foissac, Saint-DÃ ©zÃ ©ry.  Canton of Saint-Gilles: all the municipalities.  Canton of Saint-Mamert: all the municipalities.  Canton of SommiÃ ¨res: all the municipalities.  Canton of UzÃ ¨s: Arpaillargues-et-Aureillac, Blauzac, Sanilhac-SagriÃ ¨s, Saint-Maximin, UzÃ ¨s.  Canton of Vauvert: all the municipalities.  Canton of Vistrenque (La): all the municipalities. Department of HÃ ©rault:  Canton of Castries: all the municipalities.  Canton of Claret: Campagne, FontanÃ ¨s, Garrigues, Sauteyrargues, VacquiÃ ¨res.  Canton of Lunel: all the municipalities.  Canton of Matelles: Prades-le-Lez, Saint-Bauzille-de-Montmel, Sainte-Croix-de-Quintillargues, Saint-Vincent-de-Barbeyrargues.  Canton of Mauguio: all the municipalities. Canton of Montpellier: Castelnau-le-Lez, Clapiers, Le CrÃ ¨s, Lattes, Montpellier, PÃ ©rols. A wetland area has been marked out within this geographical area. 5. Link with the geographical area 5.1. Specificity of the geographical area The geographical area of the PDO corresponds to the winter pasture area of Taureau de Camargue, that is, the municipalities in which the animals traditionally remain for the winter, in the vast stretches of scrubland and grassland. This area includes a wetland area that follows the borders of the Camargue and in which the animals remain for at least six months during the summer period. These vast pastures composed of halophilous plants in the Camargue and of dry grasslands in the winter growth zone influence the physical and mental development of the animals. In turn, their rearing plays a significant environmental role, as it affects the evolution of the vegetation in the natural environments (sansouÃ ¯res, salt meadows, swamps and open lawns): the bulls limit the growth of certain plant species and use large areas of vegetation composed of a mosaic of juxtaposed and interconnected habitats. 5.2. Specificity of the product Reference has been made in numerous works to the highly original nature of Taureau de Camargue, which stems partly from the isolation of the breed owing to the particular features of the Camargue and partly from a rearing method developed by breeders in order to adapt to the constraints of the environment. These animals are nearly wild, non-domesticated, hardy and resistant. They are suspicious of humans and can therefore be aggressive. As a result, the meat from these animals has particular characteristics as described in an INRA study (5 December 2007  conference entitled Rencontres autour des Recherches sur les Ruminants), the main findings of which show that the muscles of these animals have a deep red colour and the meat is lean. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or another characteristic of the product (for PGI) The particularity of Taureau de Camargue meat is closely linked to its environment and to the objective of the rearing, which is to produce bulls for sport. This requires nearly wild animals that have been reared in a preserved and safeguarded natural environment. The excitable and aggressive nature of these animals means that they are perfectly suited to the purpose for which they are intended and gives the meat its characteristic features. Taureau de Camargue is obtained from traditional local breeds, Camarguaise and Brave, and is particularly well adapted to the Camargue environment. Reared unrestrained, the animals feed on pasture and remain in the wetland area for at least six months. The area has flat landscapes that are the result of a particular geology and pedology and are characterised by the presence of varying amounts of salt. These agronomically poor soils are home to specific ecosystems (salicornia, obione, glasswort). The organoleptic qualities and particular nature of the meat can be explained by the diversity of the plant varieties found in the pastures:  halophilous plants (salicornia, glasswort, obione, etc.) in high-salt environments,  reeds and fescue in low-salt environments,  natural vegetation of the scrubland in the winter. The deep red colour of the meat is caused by its pH, which is influenced by the alkaline nutrients of the halophilous plants. Its fine grain is characterised by muscle fibre that develops through the regular movement of the animal in the free-range pastures (pasture land). The voluntary and frequent movement of these animals means that their muscles feed on fats, making their meat low-fat. Taureau de Camargue has highly specific qualities linked to the combined action of the soil, environment and living conditions. Shaped by its environment and bred according to the free-range method since ancient times, Taureau de Camargue has become an important partner in efforts to maintain biodiversity in the Camargue. Reference to publication of the specification https://www.inao.gouv.fr/fichier/CDCTaureauDeCamargue.pdf